 GARRY MANUFACTURING COMPANYGarry Manufacturing Company and District 65, Dis-tributive Workers of America. Cases 22-CA-7821and 22-RC-7163May 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn December 29, 1978, Administrative Law JudgeKarl Buschmann issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and a motion to supplementthe record;' the General Counsel filed a brief in sup-port of the Decision of the Administrative Law Judgeand a memorandum in opposition to Respondent'smotion to supplement the record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2We agree with the Administrative Law Judge'sfindings of numerous and pervasive violations of Sec-I Respondent's motion to supplement the record, based on its allegationthat the Administrative Law Judge's conduct of the hearing was prejudicialand constituted a denial of due process, is hereby denied. As a preliminarymatter, this motion does not conform to the requirements of Sec. 102.37 ofthe Board's Rules and Regulations, Series 8, as amended. We note that theallegations of misconduct were not raised at the hearing or subsequent to thehearing, until a Decision adverse to Respondent's interests issued. In addi-tion, Respondent's allegations contained in the affidavit attached to its mo-tion constitute nothing more than bare conclusionary statements which nei-ther refer to specific instances of misconduct nor demonstrate specificallyhow the alleged misconduct prejudiced its case; as such, Respondent's mo-tion and supporting affidavit fall short of even a prima facie showing ofentitlement to any kind of relief. Moreover, we have carefully reviewed theentire record in these proceedings and have independently evaluated thefindings of the Administrative Law Judge and are persuaded that his findingsof fact are adequately supported by the record and that they also properlysupport his conclusions of law. Specifically, we would point out that for themost part the findings and conclusions of the Administrative Law Judge arebased on the contents of written campaign literature admitted into evidence,or are based on essentially undisputed record testimony. It is only with re-gard to promises of wage increases to two employees, predicated on theUnion's defeat at the polls, that the Administrative Law Judge found itnecessary to resolve conflicting testimony. He credited the General Counsel'switnesses over Respondent's witness and concluded that Sec. 8(a)(1) of theNational Labor Relations Act, as amended, had been violated. In so doinghe did not rely on demeanor but on corroborating testimony. We have in-dependently evaluated the testimony of these witnesses and we conclude thatthe testimony of the General Counsel's witnesses was not impeached andwas not mischaracterized, as Respondent contends, but that in all essentialaspects it adequately supports the findings and conclusions of the Admims-trative Law Judge. See Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951).2 The Administrative Law Judge inadvertently failed to conform his noticewith his recommended Order. We shall correct his notice accordingly.tion 8(a)(1) and (3) of the Act and his conclusion thata bargaining order is warranted to remedy these vio-lations of the law and to "effectuate ascertainable em-ployee free choice."3It is clear from the record thatRespondent's unlawful conduct eroded the Union'smajority strength, established on the basis of unionauthorization cards, and impeded the election processwith the result that the chances of holding a free andfair election in the future are, in our view, extremelyremote.The record demonstrates that Respondent, throughtop level management officials, waged an incessantand pervasive antiunion campaign which far ex-ceeded permissible bounds of electioneering. Throughspeeches to assembled groups of employees and ex-tensive use of written campaign literature, Respon-dent repeatedly drove home the message that, on theone hand, unionization would threaten continued em-ployment and job security and inevitably result instrikes and violence while, on the other hand, rejec-tion of unionization would result in improved benefitsand working conditions. As correctly found by theAdministrative Law Judge, this conduct constitutedclear interference with employees' Section 7 rightsand thus violated Section 8(a)(l) of the Act. It isagainst this backdrop that we assess the impact of theadditional violations found on the Union's majorityand on the election process itself.We view with particular significance Respondent'sunlawful punishment of active union supporters bythe imposition of more stringent disciplinary proce-dures and the promise of improved wages to otheremployees should the Union lose the election. Thiscombination of specific instances of unlawful conductwas particularly coercive as it had the effect of con-cretizing and exemplifying the very unlawful themesconveyed by Respondent throughout the electioncampaign by means of speeches and campaign litera-ture.We find the most significant single violation of theAct, for purposes of imposing the bargaining order, tobe the creation of the "Garry Hot Line"-a specialtelephone number that employees could call anony-mously to address questions and suggestions to man-agement. It is apparent from the record evidence, andis in fact admitted by Respondent, that this devicewas set up to solicit employee grievances. In responseto employee questions via the "Hot Line" Respon-dent prepared a written memorandum listing ques-tions and management's answers. This document con-veyed a clear promise of improved benefits should theUnion be defeated. As we stated in Teledyne DentalProducts Corp.,4such conduct evidences a deliberate'N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614 (1969).'210 NLRB 435, 436 (1974)242 NLRB No. 94539 DECISIONS OF NATIONAL LABOR RELATIONS BOARD..course of action designed to convince theemployees that their demands will be metthrough direct dealing with Respondent and thatunion representative could in no way be advan-tageous to them. Obviously such conduct must,of necessity, have a strong coercive effect on theemployees' freedom of choice, serving as it doesto eliminate, by unlawful means and tactics, thevery reason for a union's existence.... [S]uchconduct by its very nature has a long-lasting, ifnot permanent, effect on the employees' freedomof choice in selecting or rejecting a bargainingrepresentative.Finally, we cannot take leave of this without men-tion of Respondent's interference with the Board in-vestigation in this case through a letter to employeeswhich mischaracterized the purpose of the Board'sinvestigation and actively discouraged employee co-operation. The Administrative Law Judge found, andwe agree, that such conduct constitutes a clear viola-tion of Section 8(a)(l) of the Act.5Such conduct hasthe direct effect of obstructing this Agency's perform-ance of its proper legal function, denigrates its statu-tory purpose, and undermines employee confidence inthis Agency's liability to protect employees' rights un-der the Act. For this reason, Respondent's conductmakes the holding of a free and fair election in thefuture an extremely remote possibility.Accordingly, in view of the cumulative impact ofRespondent's unlawful conduct, we conclude that abargaining order is both proper and necessary.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Garry ManufacturingCompany, New Brunswick, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.IT IS FURTHER ORDERED that the representationelection in Case 22-RC-7163 be set aside.Florida Steel Corporation, 233 NLRB 491 (1977); Certain-Teed ProductsCorporation, 147 NLRB 1517 (1964).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been found thatwe violated the law and we have been ordered to postthis notice. We intend to abide by the following:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represent-ative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all these things.WE WILL NOT threaten you with loss of jobs,plant closings, or relocation.WE WILL NOT promise or grant benefits in or-der to discourage you from voting for the Union.WE WILL NOT solicit your grievances or com-plaints and impliedly promise to adjust them inorder to interfere with your union activities.WE WILL NOT issue disciplinary warnings toour employees or otherwise discriminate againstour employees because they support the Union.WE WILL NOT interfere with or impede theinvestigating process of the National Labor Re-lations Board.WE WILL NOT refuse to bargain collectivelywith District 65, Distributive Workers of Amer-ica, as the exclusive bargaining representative ofour employees in the unit.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of theabove rights.WE WILL, upon request, bargain collectivelywith the above-named labor organization as theexclusive representative of the employees in theappropriate unit concerning wages, hours, andother conditions.WE WILL expunge from the employment rec-ords of Veronica Taratko and Dorothy Dickhutall disciplinary warnings which the National La-bor Relations Board found unlawful.GARRY MANUFACTURING COMPANYDECISIONSTATEMENT OF THE CASEKARL BUSCHMANN, Administrative Law Judge: This casearose upon charges filed by District 65, Distributive Work-540 GARRY MANUFACTURING COMPANYers of America (the Union) which resulted in a complaintissued August 31, 1977, charging the Respondent with vio-lations of Section 8(a)(l) and (3) of the National LaborRelations Act (The Act). The complaint was amended onDecember 6, 1977, based upon additional charges filed bythe Union.Respondent, Garry Manufacturing Company, NewBrunswick, New Jersey, filed an answer on September 8,1977, denying the substantive charges of the complaint andraising affirmative defenses to the complaint.A hearing on the allegation in the complaint was held onDecember 6, 7, 8, 9, and 13, 1978. Both sides filed briefs onMarch 15, 1978. Respondent filed a reply brief on March24, 1978, which was opposed by General Counsel on March27, 1978.' By letter of March 28, 1978, General Counselrequested that judicial notice be given to C & T Manufac-turing Company, 233 NLRB 1430 (1977) in the event thatRespondent's reply brief is accepted.Upon the entire record in this case, including the briefsfiled by counsel and General Counsel's letter of March 28,1978, and from my observation of the witness I make thefollowing findings of fact and conclusions of law.FINDINGS OF FACTRespondent, Garry Manufacturing Company, is a NewJersey corporation with its principal office and plant lo-cated at 1010 Jersey Avenue, New Brunswick, New Jersey.It is admittedly engaged in the manufacture, sale and distri-bution of electronic component parts and related productsin commerce within the meaning of Section 2(6) and (7) ofthe Act.District 65, Distributive Workers of America (the Union)is admittedly a labor organization within the meaning ofSection 2(5) of the Act.The Union began an organizational campaign at Garryin late April in response to an oral inquiry by VeronicaTaratko, a Garry employee. On Friday, April 29, 1977, ameeting was held between Veronica Taratko, Nancy Gall,and Dorothy Dickhut, all employed by Garry Manufactur-ing Company, and two union representatives, RobertMihalko and Robert Cardinale. During that meeting thethree employees signed union cards and discussed with theunion representatives the procedure for a union drive atGarry. On Monday, May 2, 1977, the employees com-menced to distribute union cards among the rest of the em-ployees. They campaigned among the employees on behalfof the Union but attempted to hide this activity from man-agement. The Union obtained approximately 90 signedcards from Garry's 130 production and maintenance em-ployees. On May 17, 1977, Robert Cardinale, the Union'smanager, met with Rudolph Koppel, president, and his sonHarry Koppel, executive vice president, and requested thatthe Union be recognized as the bargaining agent on behalfof Garry's employees. Rudolph Koppel, however, re-sponded: "We do not recognize you do what you have to."Thereafter, the Company waged a vigorous campaign op-posing the Union's efforts to gain recognition as the em-ployees' bargaining agent.General Counsel's motion to strike Respondent's reply brief is denied.Based upon a Stipulation for Certification Upon ConsentElection signed May 31, 1977, an election was held on June29, 1977. By vote of 67 to 46 out of a total of 113 validvotes, the Union was defeated. Following the filing of ob-jections to the election and Respondent's answers thereto,the Union on July 22, 1977, filed charges with the NationalLabor Relations Board alleging that the Company had en-gaged in conduct violative of Section 8(a)(1) and (3) of theAct.On August 31, 1977, the Board issued a complaint (inCase 22-CA-7821) charging the Respondent with unfairlabor practices and an order consoiidating that case withObjections to the Election (in Case 22-RC-7163). In sub-stance, it is alleged that during its campaign against theUnion's organizational attempt, Respondent has gone be-yond the bounds of permissible conduct and engaged inunfair labor practices which unfairly prejudiced the electionresults.I. RESPONDENT'S CAMPAIGN LITERATURERespondent conceded that it conducted a vigorous cam-paign against the Union's organizational drive. The recordcontains numerous bulletins and letters which the Com-pany had distributed to its employees and in which it ex-pressed its anti-union position. In addition, managementmade speeches to the employees discussing the Union. Forexample, a letter, dated May 23, 1977, from the "The Man-agement" warned the employees (G.C. Exh. 108):REMEMBER, NO UNION CAN PROTECT YOURJOBS.AS YOU KNOW, GARRY IS ACCEPTING MANYSMALL AND UNDESIRABLE ORDERS, TOKEEP YOU FULLY EMPLOYED. ONLY MAN-AGEMENT, BY ITS CONTINUED EFFORTS,ESPECIALLY IN THESE VERY DIFFICULTTIMES, CAN PROTECT YOUR JOB SECURITY.NO UNION CAN GIVE YOU THIS PROTEC-TION.In a speech. given one week before the election, Koppelemphasized job security and stated, inter alia, (G.C. Exh.107(a)):JOB SECURITY.NO UNION CAN GIVE YOU JOB SECURITY....NOW LET US TALK ABOUT REAL JOB SECU-RITY. REAL JOB SECURITY MEANS A PAYCHECK EVERY WEEK, AN EXCELLENT IN-SURANCE PROGRAM ...SOME COMPANIES, SIMILAR TO OURS INSIZE, THAT WERE ORGANIZED BY UNIONSFOUND THAT THEY COULD NOT COMPETEAND IN ORDER TO SURVIVE THEY MOVED.MOST OF US REMEMBER THAT MACKTRUCK, AMONGST OTHERS, LEFT OUR AREASOME TIME AGO.In a reply to two union leaflets, Rudolph Koppel told theemployees (G.C. Exh. 112):ONLY GARRY CAN AND WILL PROTECTYOUR JOBS AND YOUR FUTURE AND YOURSTEADY PAYCHECKS. UNLIKE THE UNION,541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBY LAW I AM PROHIBITED TO MAKE SPE-CIFIC PROMISES. AFTER WE WIN THE ELEC-TION WE WILL DISCUSS TOGETHER OUR FU-TURE OPENLY AND FRANKLY WITHOUTINTERFERENCE OF OUTSIDERS. I AM SIN-CERELY INTERESTED IN OUR FUTURE ANDWILL NOT DISAPPOINT YOU.In a flyer entitled "It Could Happen Here" the companywarned of strikes and violence if the Union were elected atGarry. Listing several instances of violence as reported inlocal papers, the document warns: "If you want the threatof strikes and violence and constant turmoil in our plant,vote for District 65" (G.C. Exh. 105; see also: G.C. Exh.115(a)). In another letter addressed to the employees. HarryKoppel poses, among others, the following rhetorical ques-tion: "How are they [the Union] going to win improve-ments without a strike" (G.C. Exh. 104). Yet in anotheropen letter, dated June 28, 1977, the management of GarryManufacturing Co. stated (G.C. Exh. 113):ARE YOU ORGANIZING YOUR PLANT OUTOF A COMPETITIVE POSITION?ARE YOU ORGANIZING YOURSELF OUT OFREGULAR EMPLOYMENT AND LIBERALOVERTIME?Don't Experiment!DO NOT GAMBLE with your secure jobs, your fu-ture benefits, and that steady pay check.Your company will strive for continued improve-ments.Finally, among Garry's numerous pieces of antiunion lit-erature was a letter drafted by an employee but distributedto the employees by Garry's management which, inter alia,hypothecated that the Company-if forced to bargain withthe Union-would offer no more than what it presentlyoffers to its employees and that a consequence would be adefeat of the Union after one year. The other alternativewould be to strike. It concluded by stating that the Koppels"have alluded to improvements in the future if they weregiven a chance." (G.C. Exh. 103(a)).Although quoted out of context above, the cumulativeeffect of the often repetitive statements clearly representedto the employees, (1) that unionization would mean a lossof employment, security and overtime work: (2) that itwould lead to strikes and violence and (3) that only a defeatof the Union would result in certain benefits and improve-ments in working conditions of Garry.In appraising campaign propaganda of the type summa-rized above, it is often necessary to overlook some of theexaggerations and slight inaccuracies expressed by the em-ployer because of his right to free speech and his right towage a vigorous campaign agains a union drive. At thesame time, employees have a right to make a choice, eitherfor or against a union, freely and fairly. An employer maymake predictions of the effects which unionization will haveupon his company. But such predictions must be basedupon an employer's reasonable, honest and demonstrablebelief. However, if the campaign rhetoric contains misrep-.resentations which have a tendency to coerce or threatenemployees or which may reasonably be expected to havehad a serious or significant impact on the election, it may beset aside by the Board. Of particular significance are anemployer's threats, promises of benefits, loss of benefits, orother conduct which interferes with an employee's right offree choice.The overall impact of some of Respondent's campaignrhetoric as summarized above has been seriously to inter-fere with the employees' right of free choice. It had a ten-dency to coerce and threaten them to the extent that theyprobably felt constrained to vote against the Union. Suchstatements, particularly when coupled with certain otherpractices detailed below, constituted violations of the em-ployees' rights protected by Section 7 of the Act, in viola-tion of Section 8(a)( ) of the Act.II. OIHER UNION RILArED (ONDUCTA. The Movement of Plant MachineroThe record further shows that on June 20, 1977, duringthe union campaign and shortly prior to the election, theCompany removed certain machinery and equipment outof its Brunswick plant for purpose of storage and relocationto other plant locations. This move caused considerable ap-prehension among the employees about Garry's intentionsof continuing its operations at the Brunswick location. Forexample, employee Dorothy Dickhut testified as follows asto what she observed when the machinery was moved: "Isaw panic, I saw fear. People came to me with questionsand statements as to why the machinery was being moved."It is uncontested that about 15 pieces of equipment includ-ing several heavy machines, were moved out by riggers,specially employed for this task, and that the move wasmade without a prior announcement or any subsequent ex-planation by management. With one exception, it was thelargest single move undertaken by Garry.The record contains extensive testimony by company of-ficials as to the reasons for the move. Generally. Respon-dent has shown that the moving of machinery from oneplant to another was made for legitimate business reasons.However, the record does not show why the move was nec-essary at precisely the point in time both, the Union and theCompany, were campaigning for the votes of the employeesshortly prior to election. Moreover, as already stated, theCompany did nothing to allay the employees' apprehensionengendered by the sudden moving of machinery at suchcritical time.Respondent's conduct in timing the move of the machin-ery to coincide with the union campaign conveyed to theemployees the economic power of the employer in realisticand concrete terms which, in conjunction with the constantand repetitive allusions to job security, plant closure orplant relocation in their campaign literature, had a threat-ening and coercive effect on the employees.B. Promises of BenefitsSimilarly, the veiled promises of benefits contained in Re-spondent's literature were reinforced by promises of specificbenefits and the granting of benefits. For example, even542 GARRY MANUFACTURING COMPANYthough the Union had scheduled its final organizationalmeeting for June 26, 1977, Repondent decided to schedulean employee outing to Great Adventure Amusement Parkfor the same day. The record shows that in early April 1977a salesman from the Great Adventure Amusement Parkcontacted Garry's management and that on April 13, 1977,a salesman briefly met with Harry Koppel to discuss thevarious programs which Great Adventure offered on agroup discount basis. Great Adventure sent informationand brochures to Garry.Some time in late May 1977 Harry Koppel called Wil-liam Tantum of Great Adventure requesting a meeting todiscuss a group outing. On June 6, 1977, Tantum and Kop-pel met, they discussed the various options and finallyagreed to an outing to be held on June 26, 1977, for theemployees at Garry's Brunswick location. The program of-fered all employees free admission to the Park and a lunchat Company's expense.On June 8, 1977, Koppel called Tantum and informedhim that for legal considerations he wanted to cancel theJune 26 outing to be rescheduled for a later date. The can-cellation request by Koppel was followed up by letter ofJune 8, 1977.Nonetheless, on June 24, 1977, Koppel decided to goahead with the original agreement signed on June 6, 1978,and to offer his employees a free day with a buffet lunch atGreat Adventure. On that day, June 24, Garry posted no-tices informing all employees of the program. This was thefirst time that employees were notified of the outing and theonly time in the Company's history that Garry had madethis benefit available to its employees. Moreover, this wasdone even though in early June the Union's organizingcommittee had scheduled its final organizational meetingfor June 26, 3 days prior to the election set for June 29,1977. All employees had therefore been notified in earlyJune by bulletins and word of mouth of the union meetingon June 26, 1977.To be sure, employees who wanted to take advantage ofthe Great Adventure outing were not prevented from alsoattending the union meeting set for 6 p.m. in the evening,and the record reflects that some employees did attend bothfunctions. Nevertheless, the record shows that Respondentcarefully calculated the timing of the outing to coincidewith the union meeting. First, Respondent decided in thelatter part of May-well after May 17th when the Unionmade its request for recognition-that it wanted to offer theouting to Great Adventure, a benefit which theretofore hadnot been made available to the employees. Secondly, Re-spondent was obviously aware that the Union meeting wasset for June 26, yet Koppel, having initially contemplatedthe cancelling of the outing for June 26, decided to let thedates coincide. It is well established that the timing in-volved in the granting of a benefit to employees can be ofgreat significance in determining the impact of such actionson the employees. N.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964).In addition, Respondent made selected promises of wageincreases. For example, on the day of the election, DorothyDickhut saw Joseph Weresow, a supervisor, approachErika Eordos, an employee while she was working on hermachine and overheard him mention to her that she wouldget a 20 cent raise if the Union did not get in. Similarly,about a week prior to the election, Weresow talked toSarolta Gruber and stated that Mr. Koppel would givethem more money, about 20 cents or more in the event theUnion would be unsuccessful. Specific promises of payraises in conjunction with the campaign literature insinuat-ing improvements in working conditions were a powerfultool in dissuading employees from voting for the Union.'C. The Garry Hot LineIn late May 1977, when Rudolph Koppel became ill withphlebitis, the Company distributed a memorandum to itsemployees, which, in substance, explained that by dialing acertain telephone number employees were entitled to ex-press their concerns anonymously, and that replies to anysuch questions would be distributed by special memoran-dum (G.C. Exh. I 10a). The memorandum begins as fol-lows:Here's your chance to ASK YOUR QUESTIONSAND GET ANSWERS FROM ME REGARDINGUNION ACTIVITIES AND A.NY'THING ELSEABOUT THE COMPANY'. We are calling it "THEGARRY HOT LINE."The questions you ask and the answers to these ques-tions will be distributed throughout the plant by spe-cial memo. No one will know who a.vked the questions.It then describes how to use the special telephone andconcludes:I feel it is extremely important that you ask questionsand know all thejlcts. Please do not hesitate to use thespecial phone as often as you wish. IT IS FOR YOU'TO USE.The reason for the Garry Hot Line was explained byRudolph Koppel as tollows: "When I was sick I felt I2 Although Weresow denied having talked to the two employees about theraise, I credit the testimony of employees Gruber and Dickhut, since it wascorroborated by the testimony of Veronica Taralko, another employee.Although General Counsel has demonstrated that Respondent grantedthe employees an additional paid holiday shortly after the employees begantheir union campaign, the record does not establish that Respondent hadknowledge of it. More specifically, on May 6. 1977. a notice, pixsted at Garry.informed the employees that they were getting an additional paid holiday onGeorge Washington's Birthda) Extensive testimony dealt with the decision-al process of the Company, particularly as to whether it knew of the uniondrive at the time the decision was made. General Counsel asserts, withoutevidentiary support. that the Company had known of the union drive priorto May 6. 1977 because several employees had solicited on behalf of theUnion. Respondent argues that the decision was hased upon the efforts of itssupervisor) employee, Anne Fisco, who had requested Harry Koppel togrant George Washington's Birthday as an additional holidas for the em-ployees.There is no record of evidence which indicates or from which it may beinferred that Respondent had any knowledge of the union campaign prior toMay 17. 1977 when Cardinale and Mihalko met with the Koppels and re-quested to be recognized. Indeed, one of the three employees wvho led theunion drive, Dorothy Dickhut testified: "We decided to get signatures. passout cards, talk of the union, discuss the Union in private. without manage-ment's knowledge.' Accordingly, I find that Respondent's decision to addGeorge Washington's Birthday into a paid holidaly for the employees wasnot motivated by union considerations.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould like to communicate with our people as the uniondrive was on. I had always very good relations with ourpeople. I couldn't speak to them. I wanted to hear if thereare any complaints or suggestions so I could answer them atleast in writing as I couldn't be present at the factory [Em-phasis supplied.]" As a direct result of this device, Respon-dent distributed several memoranda, the contents of whichdeal almost exclusively with the subject matter "union."Respondent essentially argues that the Garry Hot Linewas simply a device which enabled Respondent's presidentto communicate with his employees which he otherwise wasunable to do because of his illness. To be sure, this mayhave been one of Respondent's motives, but it is clear thatin its notice to the employees, Respondent has urged themto use the device. Its very creation at such a critical timeconveyed to the employees that the Company had a greatconcern for them, and it represented an implied promise toimprove their working conditions further. For example, inone of the answers to a Garry Hot Line question, Respon-dent stated (G.C. Exh. Illa): "Unfortunately, during anorganizational drive, I am prohibited from discussing anyplans we have for adding optical coverage or improvingdental care or about any other changes in our overall bene-fit plan. After you vote NO on June 29, I can speak freely."This statement, made in response to a question seeking cer-tain medical insurance coverage, implicitly promised thatimprovements in the insurance coverage would be made ifthe Union were defeated.Solicitation of employees' complaints and grievances andthe implied promise to adjust them during the union driveis in violation of Section 8(a)( ) of the Act. Ken McKenzie's,Inc., 221 NLRB 489, 492 (1975).D. Discriminatory ConductFinally, the record contains several instances of discrimi-natory conduct by Respondent against union activists. InMay 1977, Dorothy Dickhut, while distributing union lit-erature near the Company's offices, was approached by Su-pervisor Weresow and asked whether she knew what shewas doing. She replied, "[y]es, I do. I'm a turtle. I have tostick out my head to get anywhere." He replied, "just makesure you have a neck to pull back when all this is over." Inhis testimony, Weresow admitted that such a conversationoccurred but maintained that his reply was simply, "It'syour neck." Irrespective of which comment Weresow actu-ally made, it shows he was well aware of Dickhut's unionefforts when, on June 15, 1977, he handed her and fellowcampaigner Toratko disciplinary warnings for absenteeismwith the comment: "When a union gets in we are going tohave strict rules around here so I might as well start rightnow." These warnings stated (G.C. Exhs. 117, 116a): "Youwere absent on Tuesday, June 14, 1977, [Monday, June 13,1977, respectively] and did not call in. This is a seriousviolation of our company policy and must not be repeated."While, as Respondent argues, Respondent may havebeen justified in criticizing Dickhut and Taratko for beingabsent without calling in, the record shows that this was thefirst time written warnings were handed out to the employ-ees even though they had been absent on several prior occa-sions. Accordingly, it is clear that Respondent had changedits attitude toward both Taratko and Dickhut because oftheir union efforts.Similarly, on June 23, 1977, Weresow issued a "write-up"to Taratko for poor work (G.C. Exh. 116b). The warningsimply stated that she had been producing unacceptableparts for a couple of days and admonished her to take cor-rective action to prevent the discrepancy in the future.While she had been considered one of the best employees,Respondent claimed that Taratko's and Dickhut's preoccu-pation with the Union and long secretive meetings in thebathroom prevented them from discharging their duties sat-isfactorily. Of significance was Weresow's remark toTaratko when he handed her the warning slip. He stated:"You want to play little union games, I'll play little uniongames." On June 29, the day of the union election, he re-marked that she had only a week or two left with the Com-pany even if the Union would get in.Weresow admitted in his testimony that prior to this timehe usually gave oral warnings to the employees and triednot be too formal by issuing written reprimands because hewanted to stay on a friendly basis with them. But whenduring the campaign, according to Weresow, they distrib-uted the place and became irresponsible "with their bath-room meetings and they walk way from their machines,they were talking to other people, disrupting other people,"he decided to give a warning in writing rather than verbalin order to be more effective. Clearly then, Respondent'sconduct, in issuing written warnings to Taratko and Dick-hut showed that they were singled out because of theirunion activities in violation of Section 8(a)(3) of the Act.E. Obstruction of Board's InvestigationIn an open letter, dated November 17, 1977, and distrib-uted to all employees, Garry warned that an NLRB repre-sentative had contacted several employees in preparation ofthe formal, administrative hearing and advised them thatthey had no obligation to cooperate with the Board agent.Of particular significance is a statement in the third para-graph of the letter which stated: "We want you to knowthat you are not obligated to talk to the agent or sign any-thing," and the last paragraph of that letter which states asfollows (G.C. Exh. 118):The N.L.R.B. agent is not interested in the results ofthe prior vote (June 19, 1977) or that you may notwant District 65 to represent you now. He only wantsyour signature in order to force Garry to recognizeDistrict 65 as your bargaining agent. Again, you arenot obligated to talk to the agent or sign anything.At first blush such statements may seem innocuous. Yetit is obvious that Respondent's explanation for the presenceof the Board agent and his function is somewhat distorted,for the duty of any Federal investigation includes his obli-gation to ascertain the true and accurate facts surroundingthe controversy. Yet Respondent depicted the functionone-sidely-as only being concerned with facts supportingthe complaint, irrespective of their truth or falsity. More-over, Respondent's further instruction that employees have544 GARRY MANUFACTURING COMPANYno obligation to talk to a Federal investigator or sign any-thing is patently erroneous. Not only is it the duty of everycitizen to cooperate with the lawful investigation of anygovernmental agency, but also the failure to comply with asubpoena or other formal requests for information mandat-ed by statute or regulation can lead to the arrest of therecalcitrant party.I have no difficulty in finding Respondent's statements tobe violative of Section 8(a)(1) of the Act for the reasoningset forth in Certain-Teed Products Corporation, 147 NLRB1517, 1520-21 (1964); Bryant Chucking Grinder Company,160 NLRB 1526, 1562 (1966)4F. Bargaining OrderGeneral Counsel has urged that under N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575 (1969), a bargaining ordershould issue in this case because Respondent had engagedin serious unfair labor practices which interfered with theelection process and which tended to preclude the holdingof a fair election. Respondent argues that even if violationsof Section 8(aXl) and (3) of the Act are found, they are notsufficiently serious as to warrant a bargaining order.The principle is well established that a bargaining obliga-tion may be found to exist, even though the employees hadrejected the Union as their bargaining agent in an election.Such a duty arises when it can be shown (1) that at onepoint the Union had a majority status and (2) the employ-er's unfair labor practices were extensive or pervasive andlikely to have dissipated the Union's majority status.The record contains the definition of the appropriate bar-gaining unit, as well as the approximate number of the em-ployees in that unit. The unit is described as "[a]ll produc-tion and maintenance employees including shipping andreceiving employees employed by the Employer at its 1010Jersey Avenue, New Brunswick, New Jersey location, butexcluding all office clerical employees, guards and supervi-sors as defined in the Act." (Resp. Exh. 2). The approxi-mate number of eligible voters amounted to 130 employees(Resp. Exh. 3). It is further uncontested that a demand forrecognition was made by District 65 on May 17, 1977, anddenied on the same day by Rudolph Koppel. On that date,the Union had attained already 73 signed authorizationcards. Ultimately 90 cards were signed which are containedin the record (G.C. Exhs. 2-102). These cards, introducedby General Counsel, were obtained from witnesses who tes-tified to having passed them out to the employees, observedthem sign the cards, and received the signed authorizationcards from the particular employees. In those instanceswhere the actual signing of the cards was not directly ob-served by a witness, General Counsel offered the signaturesof these employees as contained on cancelled checks or"W-4" forms and the testimony of a handwriting expertwho compared the respective signatures. Clearly all cardshave been amply validated on the record, and they consti-' On June 24, 1977, while addressing the employees assembled in the cafe-teria, Harry Koppel, referring to Susan Venuto, a Garry employee, stated:"If the Union gets in, the people have you to thank, Sue." General Counselargues that the remark was meant to hold Venuto up for ridicule and dispar-aged her for her union support.However, I find the remark to fall short of any volation of Section 8(aX 1)of the Act.tute reliable indicia of majority status among the employeesin the bargaining unit.Of paramount and remaining concern is whether Re-spondent's unfair labor practices were significant and per-vasive enough to have had a significant impact in the elec-tion process. In this regard I find that Respondent's unlaw-ful conduct, including the implied threats of loss of jobs orthe inevitability of strikes and promises of benefits ex-pressed in the campaign statements, compounded by thetiming of the removal of certain machinery, specific prom-ises of wage increases, the Company sponsored outing to anamusement park, as well the Garry Hot Line, and the dis-criminatory write-ups to known union supporters, had sucha prevasive and significant effect on the election process soas to deprive the employees of their right to freely select orreject a bargaining representative. Particularly effectivewere the campaign statements, most of which came fromtop management, namely Rudolph or Harry Koppel. TheGarry Hot Line involved both Koppels, and the amuse-ment park benefit was directly negotiated by Harry Koppel.High management involvement to such an extent was cer-tainly significant and substantial. I have no difficulty inconcluding that the employees' sentiment expressed by avast card majority must be protected by a bargaining order.In view of Respondent's unlawful conduct immediatelyupon the Union's request for recognition on May 17, 1977,the bargaining obligation commenced as of that time. Trad-ing Port, Inc., 219 NLRB 298 (1975).Findings On ObjectionsIn view of my findings concerning the unfair labor prac-tices committed by Respondent which (with the exceptionof certain conduct relating to the obstruction of the Board'sinvestigation) are the same as, or similar to, the objectionsto the election in Case 22-RC-7163, I find that Respon-dent's conduct precluded the holding of a free election andthat the election should be set aside.CONCLUSIONS OF LAWI. Garry Manufacturing Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. District 65, Distributive Workers of America, is a la-bor organization within the meaning of Section 2(5) of theAct.3. By impliedly threatening employment security, the in-evitability of strikes and violence, and promises of benefitsin its campaign rhetoric, Respondent has violated Section8(a)(l) of the Act.4. By causing a large scale movement of plant machineryto coincide with campaign slogans emphasizing plant clos-ings and plant relocation, Respondent violated Section8(a)(1) of the Act.5. By promising wage increases to certain employees ifthe Union did not get in and by granting an employee out-ing, including free lunch and free admission to an amuse-ment park. on the day of a union meeting, Respondent vio-lated Section 8(a)(l) of the Act.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. By creating the Garry Hot Line for the purpose ofsoliciting employee complaints with the implied promise toadjust them constituted a violation of Section 8(a)(1) of theAct.7. By issuing disciplinary warnings to selected employeesbecause of their union support, Respondent violated Sec-tion 8(a)(1) and (3) of the Act.8. By discouraging its employees from cooperating withthe lawful investigation conducted by Board agents, Re-spondent violated Section 8(a)(1) of the Act.9. By having engaged in pervasive and significant unfairlabor practices during the union campaign immediately af-ter the union's request for recognition as the employers'bargaining agent and the unfair labor practices having dis-sipated the Union's majority status which had beenachieved when a large majority of the employees in theappropriate bargaining unit had executed union authoriza-tion cards, a bargaining order is necessary to remedy pastelection damage and to deter further misconduct.10. The aforesaid practices are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.II1. All other allegations in the complaint have not beensustained.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)( ) and (3) of the Act, Irecommend that Respondent be ordered to cease and desistfrom its unlawful practices. I further recommend, for thereasons stated in this decision, that an affirmative order is-sue directing that Respondent bargain with the Union uponrequest and, if an understanding is reached, embody suchunderstanding in a signed agreement.ORDER5The Respondent, Garry Manufacturing Company, NewBrunswick, New Jersey, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening its employees with loss of jobs, plantclosings or relocation, and the inevitability of strikes andI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.violence in the event that they selected the Union as theirbargaining agent.(b) Promising and granting benefits to the employees inorder to dissuade and discourage them from voting for theUnion.(c) Soliciting complaints and grievances from the em-ployees and impliedly promising to adjust the grievancesfor the purpose of interfering with the employees' unionactivities.(d) Issuing disciplinary warnings or otherwise discrimi-nating against employees because of their support of theUnion.(e) Obstructing or impeding the investigating proceduresof the National Labor Relations Board.(f) In any other manner interfering with or coercing itsemployees regarding the rights guaranteed them by Section7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofthe employees in the appropriate unit concerning wages,hours, and other conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b) Expunge from personnel records of employees Ve-ronica Tarato and Dorothy Dickhut all disciplinary repri-mands found to be unlawful herein, and make them wholefor any loss of seniority or employment status as a result ofthe reprimands.(c) Post at its Brunswick, New Jersey, facility copies ofthe attached notice marked "Appendix."6Copies of saidnotice on forms provided by the Regional Director for Re-gion 22 after being duly signed by Respondent's represent-ative shall be posted by it immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a United StatesC'ourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationallabor Relations Board."546